White, J.
Appellant was tried by jury, found guilty of robbery, and sentenced to an indeterminate term of ten to twenty-five years.
The evidence most favorable to the State shows that an ice cream store was robbed by two men, one carrying a gun, at a time when there were no customers and only two employees in the store. The two employees each identified appellant as one of the robbers, the one with the gun. Appellant claims the verdict is contrary to law and not sustained by sufficient evidence in that the two employees were not reliable witnesses, one being nervous and excitable and the testimony of the other being “flimsy”. (Appellant presented no evidence himself.)
It is not for this Court to resolve questions of credibility of witnesses. Asher v. State (1969), 253 Ind. 25, 27, 244 N.E.2d 89, 90. “It is for the jury to pass on [these] witness [es]’ ability to accurately recall [their] assailant, and the jury has spoken on this matter by the verdict in this case.” Bryant v. State (1972), 257 Ind. 679, 681, 278 N.E.2d 576, 577.
The judgment is affirmed.
Sullivan, P.J., and Buchanan, J., concur.
Note.—Reported at 326 N.E.2d 605.